DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 5, and 8-9 were rejected in Office Action mailed on 09/09/2021.
	Applicant filed a response, amended claim 1, cancelled claim 8 and added claim 11.
	Claims 1-7 and 9-11 are currently pending in the application, of claims 4, 6-7, and 10 are withdrawn from consideration.
	Claims 1-3, 5, 7 and 11 are being examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires another polymer different from the polymer A and further define the another polymer as an aliphatic conjugated diene-aromatic vinyl polymer. Paragraphs [0067]-[0071] of the instant published application describe the composition having non-conductive particles which is further define as the aliphatic conjugated diene-aromatic vinyl polymer. Claim 5 further limit claim 1 in having non-conductive particles. Therefore, it appears that the another polymer is different from the non-conductive particles. Such limitation does not appear to be supported by the originally filed specification. In addition, the limitation “a content of the polymer A is not less than 90 mass% when a total amount of the polymer A and the another polymer is taken to be 100 mass%” does not appear to be supported by the originally filed disclosure. Paragraph [0064] describes the polymer A with a content not less than 90 mass% in proportion between polymer A and a binder and describes the composition for a functional layer not containing non-conductive particles or active material. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 
Claims 11 recites the limitation “the another polymer is the aliphatic conjugated diene-aromatic vinyl copolymer having a volume-average particle diameter of less than 300 nm”. As indicated above, it appears that the another polymer is different from the non-conductive 
Regarding dependent claims 2-3, 5 and 7, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (U.S. Patent 6,770,397 – cited in IDS) and further in view of Kaneda (U.S. Patent Application Publication 2015/0072213).
Regarding claim 1, Maeda teaches a composition (see formula 2 below) for an electrochemical device functional layer (i.e., lithium secondary battery) comprising a polymer A (see formula 2 below) (C1:L1-12) (C3:L1-32) and a solvent (i.e., liquid dispersion medium) (C4:L1-20) (C5:L55-60), wherein,

    PNG
    media_image1.png
    68
    392
    media_image1.png
    Greyscale

the polymer A includes and alkylene oxide structure-containing monomer (see formula 2 below) (C2:L14-48) (C3:L8-67) and 

    PNG
    media_image2.png
    68
    392
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    68
    392
    media_image3.png
    Greyscale

Maeda does not teach the specifics of the composition having another polymer different from polymer A and being an aliphatic conjugated diene-aromatic vinyl copolymer or a fluoropolymer and the content of polymer A being not less than 90 mass% when a total amount of the polymer A and the another polymer is taken to be 100 mass%. 
Kaneda, directed to an electrochemical device functional layer (i.e., electrode material layer) (paragraph [0139]), teaches a functional layer having another polymer (i.e., binding agent) (paragraph [0150]) comprising a butadiene-styrene random copolymer (paragraph [0152]) which is known as an aliphatic conjugated diene-aromatic vinyl copolymer. Further, Kaneda teaches the content of the another polymer (i.e., binding agent) is preferably 5 mass% (i.e., 5 parts by weight or less) (paragraph [0163]). Kaneda teaches the another polymer prevent the removal of the functional layer (i.e., electrode material layer) without inhibition of an electrochemical device (i.e., battery) reaction (paragraph [0163]).
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda to include another polymer as taught by Kaneda in order to prevent removal of the functional layer without inhibition of an electrochemical device reaction. 
As to the particulars of the polymer A being not less than 90 mass% when a total amount of the polymer A and the another polymer is taken to be 100 mass%, Maeda as modified by Kaneda includes the polymer A and the another polymer which as indicated above, 
While Kaneda teaches the components quantities in parts by weight, it is noted that in common usage, the mass of an component is often referred to as its weight because gravity is constant on Earth1. It is known that mass is a measure of how much matter an object has while weight is a measure of the amount of force brought to bear on an object by gravitational force. One can convert weight of a component to mass by the formula M = W/G (Newton’s Second Law) where G is the constant of acceleration of gravity on Earth (9.8m/s2). Since the components of Kaneda are expressed in parts by weight (% weight = wcomponent/wtotal x100), the conversion factors are cancelled when changing the quantity in weight to the mass units. Therefore, the weight % is equivalent to the mass%. 
Regarding claim 2, Maeda teaches the (meth)acrylic acid ester monomer unit includes a (meth)acrylic acid alkyl ester monomer unit (see formula 2 below) (C3:L8-67), and an alkyl group bonded to a non-carbonyl oxygen atom (see formula 2 below) in the (meth)acrylic acid alkyl ester monomer unit is a linear or branched alkyl group having a carbon number of 1-4 (i.e., R1 is a straight chain or branched alkyl group having 1-4 carbon atoms) (C2:L14-34).

    PNG
    media_image3.png
    68
    392
    media_image3.png
    Greyscale


It is apparent, however, that the instantly claimed carbon number and that taught by Maeda are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
                In light of the case law cited above and given that there is only a “slight” difference between the amount of 1-4 carbons disclosed by Maeda and the carbons disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the number of carbons, it therefore would have been obvious to one of ordinary skill in the art that the amount of 5 carbons disclosed in the present claims is but an obvious variant of the amounts disclosed in Maeda, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
	Nonetheless, Maeda teaches the addition of structural units of a methacrylic acid ester that include a linear or branched alkyl group having a carbon number of 1 to 20 (C3:L33-67). Meada teaches such addition result in polymer A to exhibit improved adhesion and flexibility (C3:L40-50).

It is noted that Maeda differ in the exact same number of carbons as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the number of carbons of Maeda overlap the instant claimed number of carbons and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).       
Regarding claim 3, Maeda teaches the alkylene oxide structure-containing monomer unit of the polymer A includes a polyalkylene oxide in which an alkylene oxide structural unit is repeated n times (see formula 2 below), where n is an integer of 1-50 (C2:L14-48) (C3:L8-67). It is noted that Maeda differ in the exact same repeated units as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the repeated units of Maeda overlap the instant claimed repeated units and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).          


    PNG
    media_image2.png
    68
    392
    media_image2.png
    Greyscale


Regarding claims 5 and 9, Maeda teaches the composition ad described above in claim 1 but does not teach the specifics of the composition further comprising a non-conductive particle with a core-shell structure.
Kaneda, directed to an electrochemical device functional layer (I.e., porous membrane for a secondary battery) (abstract), teaches a functional layer having non-conductive particles and a binder (paragraph [0045]). Further, Kaneda teaches the non-conductive particles having the core-shell structure provide excellent adhesion property (paragraph [0045]).
Maeda teaches the composition is utilized as a binder and Kaneda provides the guidance that non-conductive particles having a core-shell structure provide excellent adhesion properties. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Maeda to include a non-conductive particle with a core-shell structure as taught by Kaneda in order to improve adhesion properties of the composition.
	Regarding claim 11, Maeda teaches the composition for an electrochemical device functional layer as described above in claim 1 but does not teach the specifics of the aliphatic conjugated diene-aromatic vinyl copolymer having a volume-average particle diameter of less 
	In light of the disclosure of Kaneda that another polymer is a binding agent which includes the aliphatic conjugated diene-aromatic vinyl copolymer and the particulars of the the non-conductive particles which also exhibit binding properties where, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda having the another polymer average particle diameter of 100nm or larger and 1000nm or smaller as taught Kaneda so that the another polymer which is used as a binding agent can provide strength in the composition and prevent short circuit of the electrochemical device.      

Response to Arguments
Applicant argument filed on 11/29/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). In addition, the arguments are drawn to the new amendments which have been fully addressed above after further consideration of Maeda. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wakizaka et al. (U.S. Patent Application Publication 2012/0189897).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://sciencenotes.org/mass-vs-weight-the-difference-between-mass-and-weight/